DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth (US 2016/0227229 A1) in view of Tsukagoshi (US 2017/0054991 A1).

Regarding claim 1, Wadsworth discloses a system comprising: a transmitter (see 100 in fig. 1); wherein the transmitter is configured to: split a video stream into a plurality of subset bitstreams (see 110-114 in fig. 1), wherein each of the plurality of subset bitstreams represents a different quality of the video stream with higher quality subset bitstreams representing enhancements to lower quality subset bitstreams (see 110-114 in fig. 1; e.g. see enhancement layer “creates a higher level of video quality” in ¶ [0030]); modulate each subset bitstream of the plurality of subset bitstreams with a different modulation coding scheme (MCS) level (see “different than the modulation scheme used to modulate another layer” of 212 in fig. 2A), wherein an MCS selected for each given subset bitstream is based at least in part on a quality of the given subset bitstream (see 215 in fig. 2A).
Although Wadsworth discloses to aggregate two or more modulated subset bitstreams of the plurality of subset bitstreams in a single packet (e.g. see “aggregate” in ¶ [0030]) for transmission via a wireless network (e.g. see ¶ [0036]), wherein the single packet comprises at least a first header that identifies a first MCS level and a second header that identifies a second MCS level (e.g. see ¶ [0023], [0031]); and transmit each modulated subset bitstream (see 108 comprising 110-114 in fig. 1), it is noted that Wadsworth does not disclose wherein the first header and the second header are different.
However, Tsukagoshi discloses a multi video transmission system aggregate two or more bitstreams of the plurality of subset bitstreams in a single packet (see 103-104 in fig. 2; see “Transport Stream” in fig. 16; e.g. see ¶ [0071]), wherein the single packet comprises at least a first header that identifies a first level and a second header that identifies a second level different than the first level (e.g. see ¶ [0012], [0074]-[0077]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Tsukagoshi teachings of multi streams header identification into Wadsworth single packet transmission for the benefit of decoding the encoded 
	
	
Regarding claims 2, 9 and 16, Wadsworth further discloses wherein the transmitter is further configured to: modulate a first subset bitstream with a first MCS level of a plurality of MCS levels (see 214 for base layer in fig. 2A); and modulate a second subset bitstream with a second MCS level (see 214 for enhancement layer in fig. 2A), wherein the second MCS level is a relatively less reliable MCS level than the first MCS level (e.g. see ¶ [0026]).

Regarding claims 3, 10 and 17, Wadsworth further discloses wherein: the first subset bitstream represents the video stream at a first quality level (e.g. see ¶ [0030]); and the second subset bitstream represents the video stream at a second quality level (e.g. see ¶ [0030]), wherein the second quality level is a relatively higher quality than the first quality level (e.g. see ¶ [0030]).

Regarding claims 4, 11 and 18, Wadsworth further discloses wherein decoding of a given higher quality subset bitstream requires successful reception of all lower quality subset bitstreams (e.g. see ¶ [0030]).

Regarding claims 6, 13 and 20, Wadsworth further discloses wherein the single packet comprises at least two payloads comprising data coded according to two different modulation coding schemes (e.g. see ¶ [0030]).

Regarding claim 8, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth and Tsukagoshi in view of Chen et al. (US 2006/0262985 A1).

Regarding claims 5, 12 and 19, although Wadsworth discloses wherein the transmitter is configured to: modulate a lower subset bitstream with a first MCS level responsive to determining the measurement of link quality is greater than or equal to a first threshold (see “Yes” for 215 in fig. 2A); and modulate the lower subset bitstream with a second MCS level responsive to determining the measurement of link quality is less than the first threshold (see “No” for 215 in fig. 2A), wherein the first MCS level is less reliable than the second MCS level (e.g. see ¶ [0026]), it is noted that Wadsworth does not provide the particular wherein the modulation is with a frequency.
However, Chen discloses that it is well-known in the art of scalable video coding involves modulation of a frequencies (see “low” and “high” frequencies in ¶ [0006]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chen teachings of lower frequency modulation into Wadsworth scalable video coding for the benefit of enabling the proper modulation of base and enhancement layers to meet industry standards for compatibility.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth and Tsukagoshi in view of Cook et al. (US 2018/0091819 A1).

Regarding claims 7 and 14, the references do not disclose wherein the single packet is an aggregate physical layer convergence procedure (PLCP) protocol data units (PPDU) physical layer packet.
However, Cook discloses that a well-known protocol for packeting is an aggregate physical layer convergence procedure (PLCP) protocol data units (PPDU) physical layer packet (e.g. see ¶ [0095]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Cook teachings of PPDU into Wadsworth packet transmission for the benefit of improving a guaranteed Quality of Service (QoS) for sending high quality video data over wireless channel.


Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Civanlar et al. (US 2008/0159180 A1), discloses multiplexing bitstreams into packets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485